 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JESUS CALVILLO,                                  No. 2:17-cv-01323-MCE-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    COUNTY OF SHASTA-HHSA, et al.,
15                       Defendants.
16

17          Plaintiff, who is proceeding pro se, brings this civil action. The matter was referred to a

18   United States Magistrate Judge pursuant to Eastern District of California local rules.

19          On May 21, 2019, the Magistrate Judge filed findings and recommendations herein which

20   were served on the parties and which contained notice that the parties may file objections within

21   the time specified therein. ECF No. 9. No objections to the findings and recommendations have

22   been filed.

23          The Court has reviewed the file and finds the findings and recommendations to be

24   supported by the record and the Magistrate Judge’s analysis.

25          Accordingly, IT IS HEREBY ORDERED that:

26          1.      The findings and recommendations filed May 21, 2019 (ECF No. 9), are

27   ADOPTED in full;

28   ///
                                                       1
 1          2.     This action is DISMISSED without prejudice for lack of prosecution for failure to
 2   comply with court rules and orders; and
 3          3.     The Clerk of the Court is directed to enter judgment and close the case.
 4          IT IS SO ORDERED.
 5   Dated: April 7, 2020
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                     2
